Title: To Alexander Hamilton from William S. Smith, 8 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt. Octr. 8th. 1799.
          
          I have the honor of acknowledging the receipt of your Letter of the 4th. inst. relative to the Winter Quarters of the 11th. 12th. & 13th. Regts. I wrote yesterday to General  Stevens & he is now here, I am making the necessary arrangements for the fulfilment of your orders—as I am not conscious that the good of the service will be promoted by my remaining, here, I shall give the necessary orders to Major Wilcocks relative to the recruiting service, and proceed myself with the Regiments to their post, on Green Brook, any and there, agreably to your polite communication take the Command of the Troops in Winter Quarters, every  attention shall be paid both in moving the troops, and in their stations thro the winter, to guard the public, from unnecessary and useless expence—It gives me pleasure to observe, that General Stevens has sent us 10. Horsemans tents, perfectly well made & of good and substantial materials, so that as far as they go, the officers are well covered; will you do me the favour to direct, that he should furnish the full compliment in exchange for the residue of  bad Horsemans tents, which we have been furnished with? I have the honor to be with great  respect, your most obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        